Case: 13-1329    Document: 14    Page: 1   Filed: 05/28/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

            CRAIG THORNER AND
  VIRTUAL REALITY FEEDBACK CORPORATION,
             Plaintiffs-Appellants,
                            v.
  SONY COMPUTER ENTERTAINMENT AMERICA,
    LLC, SONY ELECTRONICS, INC. AND RILEY
                   RUSSELL,
              Defendants-Appellees,
                           AND

    GREGORY S. GEWIRTZ AND LERNER DAVID
    LITTENBERG KRUMHOLZ & MENTLIK, LLP,
             Defendants-Appellees,
                           AND

   LARRY C. RUSS, MARC A. FENSTER, AND RUSS
              AUGUST & KABAT,
              Defendants-Appellees,
                           AND

    GLEN M. DIEHL AND DIEHL SERVILLA, LLC,
          Third Party Defendants-Appellees.
            __________________________

                        2013-1329
                __________________________
Case: 13-1329      Document: 14      Page: 2   Filed: 05/28/2013




 CRAIG THORNER v. SONY COMPUTER ENTERTAINMENT                2

     Appeal from the United States District Court for the
 District of New Jersey in No. 09-CV-1894, Judge Mary L.
 Cooper.
                __________________________

                        ON MOTION
                  __________________________

                             ORDER
    Donald P. Jacobs moves to withdraw as counsel for
 Craig Thorner and Virtual Reality Feedback Corporation.
     Federal Circuit Rule 47.3(a) allows an individual to
 represent himself or herself, but prohibits a corporation,
 partnership, organization, or other legal entity from doing
 so. See Int’l Inst. for Fundamental Studies, Inc. v. United
 States, 222 Ct. Cl. 626, 630-31 (1980).
       Upon consideration thereof,
       It Is Ordered That:
       (1) The motion is granted.
     (2) New counsel for Virtual Reality Feedback Corpo-
 ration shall file an entry of appearance within 60 days of
 the date of this order. Craig Thorner must either apply to
 appeal pro se or have new counsel file an entry of appear-
 ance within 60 days of the date of this order. Failure to
 do so will result in dismissal of the appeal.
    (3) The appellants' opening brief is due within 120
 days of the date of this order.

                                       FOR THE COURT


                                       /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk
 s26